                                          Case 5:20-cv-02221-LHK Document 68 Filed 02/23/21 Page 1 of 1




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     LUCAS REGAN,                                      Case No. 20-CV-02221-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          JUDGMENT
                                  14             v.

                                  15     PINGER, INC.,
                                  16                   Defendant.

                                  17
                                  18          On February 23, 2021, the Court granted Defendant’s motion to dismiss and compel

                                  19   arbitration. ECF No. 67. Accordingly, judgment is entered. The Clerk shall close the file.

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: February 23, 2021

                                  23                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  24                                                  United States District Judge
                                  25
                                  26
                                  27
                                  28                                                   1
                                       Case No. 20-CV-02221-LHK
                                       JUDGMENT
